ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_08_FR.txt. 923




      OPINION DISSIDENTE DE M. LE JUGE BENNOUNA



   Caractère non exclusivement préliminaire (Règlement de la Cour, art. 79,
par. 2) de l’exception soulevée par la Colombie sur la base de l’article VI du
pacte de Bogotá, excluant les questions régies par les accords ou traités en
vigueur — Validité du traité de 1928 entre la Colombie et le Nicaragua —
L’examen de la question de la nullité du traité de 1928, prétendument conclu
sous la contrainte, relève du fond de l’affaire — Exception préliminaire de la
Colombie à la compétence de la Cour sur la base des déclarations facultatives
des Parties (Statut, art. 36, par. 2) — Déclarations facultatives, un titre de
compétence distinct et autonome — Persistance d’un différend entre les Parties
au sujet de la validité du traité de 1928 entre la Colombie et le Nicaragua — En
présence de deux titres de compétence, la Cour choisit celui qui pose le moins de
difficulté.

   Pour ce qui est de la première exception à la compétence de la Cour
soulevée par la République de Colombie sur la base des articles VI et
XXXI du pacte de Bogotá, je ne peux pas souscrire à la première décision
du dispositif par laquelle la Cour retient cette exception, en ce qu’elle a
trait à la souveraineté sur les îles de San Andrés, Providencia et Santa
Catalina (dispositif, par. 1 a)).
   Par ailleurs, je ne peux pas accepter le traitement réservé par la Cour
à la seconde exception préliminaire soulevée par la Colombie, sur la base
des déclarations des Parties reconnaissant la juridiction obligatoire de la
Cour (Statut, art. 36, par. 2). En retenant cette exception, la Cour a de
nouveau décliné sa compétence pour les trois îles.
   Je vais me pencher successivement, dans cette opinion, sur ces deux
aspects, explicitant les raisons qui ne m’ont pas permis d’adhérer, à leur
sujet, au dispositif de l’arrêt de la Cour et à ses motifs.
   1. A mon avis, la Cour ne pouvait retenir l’exception à sa compétence,
soulevée par la Colombie, concernant la souveraineté sur les îles de San
Andrés, Providencia et Santa Catalina, dans la mesure où cette excep-
tion n’a pas, dans les circonstances de l’espèce, un caractère exclusive-
ment préliminaire, au sens de l’article 79, paragraphe 9, du Règlement
de la Cour. Elle comporte en effet, comme on le verra, « à la fois des as-
pects préliminaires et des aspects de fond » (Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 31, par. 41).
   Il convient de rappeler que l’article XXXI du pacte de Bogotá, qui
confère compétence à la Cour, a repris textuellement l’article 36, para-
graphe 2, du Statut en l’assortissant d’une disposition restrictive, à l’ar-
ticle VI, selon laquelle :
       « Ces procédures ne pourront pas non plus s’appliquer ni aux

95

924     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


      questions déjà réglées au moyen d’une entente entre les parties, ou
      d’une décision arbitrale ou d’une décision d’un tribunal internatio-
      nal, ni à celles régies par des accords ou traités en vigueur à la date
      de la signature du présent pacte. »

Quant à l’article XXXIV, il tire des conséquences de l’article VI de la
façon suivante : « Si, pour les motifs indiqués aux articles 5, 6 et 7 de ce
traité, la Cour se déclarait incompétente pour juger le différend, celui-ci
sera déclaré terminé. »
   La Cour, à juste titre, a considéré que, s’il lui appartenait de se pronon-
cer sur sa propre compétence en se demandant si le traité de 1928 et le
protocole de 1930 ont réglé le différend qui lui est soumis, il ne lui reve-
nait pas par contre, conformément à son Statut, de le déclarer terminé
(arrêt, par. 59).
   Au stade de la compétence, il revient donc à la Cour, sur la base du
pacte de Bogotá, de se demander si le traité de 1928 et le protocole de
1930 ont réglé le différend, en partie ou en totalité, afin d’apprécier,
ensuite, sa propre compétence pour en traiter.
   La restriction posée par l’article VI du pacte de Bogotá à la compé-
tence de la Cour concerne les questions « régies par des accords ou traités
en vigueur », à savoir tous ceux qui lient les Parties dans la mesure où
elles ont satisfait aux formalités nécessaires pour leur mise en œuvre, ce
qui a été le cas lors de l’adoption du protocole de 1930 ; le consentement
ainsi donné doit persister jusqu’en 1948, date de la signature du pacte de
Bogotá.
   Certes, l’article VI ne précise pas que de tels traités doivent être va-
lides, mais cette condition est implicite ; elle suppose que l’expression
du consentement n’a pas été frappée, à l’origine ou par la suite, de
l’un des vices prévus par le droit des traités, et qui sont sanctionnés
par la nullité absolue ou relative, selon le cas, de l’instrument juri-
dique concerné.
   Il est regrettable que la Cour n’ait pas marqué la distinction essentielle
entre l’entrée en vigueur d’un traité et sa validité, et ait tout au long de
son raisonnement maintenu une certaine ambiguïté dans l’utilisation de
ces notions qui correspondent pourtant à des concepts juridiques dis-
tincts (arrêt, par. 73-81).
   Le Nicaragua, dans son mémoire du 28 avril 2003, a contesté la validité
du traité de 1928, considérant qu’il était nul et non avenu dans la mesure
où, lors de sa conclusion, le pays était occupé militairement par les Etats-
Unis et privé de sa capacité d’exprimer librement son consentement à être
lié par des traités internationaux (mémoire du Nicaragua, vol. I, p. 116,
partie B).
   Le Nicaragua s’est référé expressément à l’article 52 de la convention
de Vienne du 23 mai 1969 sur le droit des traités, qui refléterait une
norme coutumière s’imposant en tant que telle aux parties (ibid.,
par. 2.123).
   Selon cette disposition : « Est nul tout traité dont la conclusion a été

96

925     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


obtenue par la menace ou l’emploi de la force en violation des principes
de droit international incorporés dans la Charte des Nations Unies. »
   Il est établi que cette cause de nullité, viciant le consentement donné
sous la contrainte de la menace ou de l’emploi de la force, est absolue,
dans le sens où elle ne peut être couverte d’aucune façon, notamment par
le comportement ultérieur de la partie concernée. Dans son commentaire,
la Commission du droit international l’a justifiée ainsi :
         « Les effets de la contrainte et ses incidences dans le domaine des
      relations internationales sont d’une gravité telle que la Commission
      a estimé que le consentement obtenu de cette manière devrait être
      tenu pour absolument nul, afin de garantir à la victime de la
      contrainte la possibilité de déterminer librement, par la suite, ses
      relations futures avec l’Etat qui l’a exercée. » (Annuaire de la Com-
      mission du droit international, 1966, vol. II, p. 261.)
   Or la Cour, faisant peu de cas des caractéristiques du type de nullité
invoquée par le Nicaragua, s’est contentée d’observer que « pendant plus
de cinquante ans, le Nicaragua a considéré le traité de 1928 comme valide
et n’a jamais prétendu ne pas être lié par celui-ci » pour en déduire que
« le traité de 1928 était valide et en vigueur à la date de la conclusion du
pacte de Bogotá en 1948 » (arrêt, par. 79 et 81). Il est vrai que ce n’est que
le 4 février 1980, avec la publication d’un « livre blanc sur le cas de San
Andrés et Providencia » (mémoire du Nicaragua, vol. II, annexe 73), que
le Nicaragua a invoqué pour la première fois la nullité ab initio du traité
Bárcenas-Esguerra, et il s’en est expliqué dans ce document, estimant que
ce n’est qu’à partir du 19 juillet 1979, avec l’arrivée du mouvement san-
diniste au pouvoir, qu’il pouvait de nouveau agir librement. (Après le
retrait des dernières troupes des Etats-Unis, en 1933, le régime « Somoza »
aurait été dépourvu de marge de manœuvre sur le plan international.)

   Il est surprenant que la Cour ait fait ainsi un sort à l’argumentation du
Nicaragua relative à la nullité du traité de 1928, sans s’être interrogée sur
une série de questions qui relèvent manifestement du fond de cette
affaire, comme la pertinence de la règle de l’interdiction de la menace ou
de l’emploi de la force en 1928, à une date concomitante avec l’adoption
du pacte de Paris, ou pacte Briand-Kellogg, ou encore les circonstances
de droit et de fait qui ont entouré la conclusion de ce traité (voir ibid.,
vol. I, p. 129-132, par. 2.151-2.156).
   En effet, le Nicaragua ne s’est pas contenté d’invoquer l’occupation du
pays par « plus de cinq mille marines des Etats-Unis à l’époque où le
traité a été conclu » (ibid., p. 121, par. 2.132), ce qui n’aurait représenté
qu’une référence, en général, à la contrainte ; il est allé plus loin et a visé
expressément le traité de 1928, considérant qu’il a été « négocié entre la
Colombie et les Etats-Unis et imposé au Nicaragua » (ibid., p. 123,
par. 2.136).
   La Cour ne pouvait manifestement pas s’engager, au stade de la com-
pétence, dans la recherche de l’existence ou non d’une contrainte sur

97

926     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


l’Etat, sans traiter le fond du litige. Une telle recherche nécessite, en effet,
non seulement d’analyser l’état du droit à l’époque, en matière d’interdic-
tion de la menace ou de l’emploi de la force, mais aussi de se reporter aux
circonstances qui prévalaient au moment de la conclusion du traité et aux
revendications respectives des Parties à la veille de celle-ci. Autant de
questions qui imposeraient à la Cour d’avoir à trancher certains aspects
du litige, au fond.
   De toute façon, la Cour n’était pas outillée pour en discuter et n’a pu
le faire réellement et en profondeur, puisque les Parties n’ont pas mené à
son terme un débat contradictoire sur cette question ; le Nicaragua se
réservant expressément, à l’audience, le droit d’y revenir au stade du fond :

        « La Cour se penchera plus avant sur ces questions lorsqu’elle sta-
      tuera sur le fond.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        La question que la Cour aura à trancher au stade du fond est celle
      de savoir si un traité dont la conclusion a été obtenue par des
      moyens contraires au traité de Paris de 1928 — ainsi que tous les
      autres instruments de droit international similaires adoptés par la
      suite — doit être considéré comme valide. » (CR 2007/19, p. 11-12,
      par. 15 et 17 (Arguëllo).)
Qu’est-ce à dire, sinon que la Partie demanderesse a avancé un moyen de
défense au fond dans son mémoire et qu’elle a signifié à la Cour, au
moment où elle s’est heurtée à une exception d’incompétence de l’autre
Partie, qu’elle se réservait le droit de développer et d’approfondir ce
moyen une fois connue la décision sur la compétence?
  Dans l’affaire Ambatielos, la Cour a estimé que « le point soulevé ici
n’a pas encore été complètement débattu par les Parties, et par consé-
quent il ne peut être tranché au stade actuel » ((Grèce/Royaume-Uni),
exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 45). Dans ce cas, les
parties sont libres de reprendre l’argument en question au stade ultérieur
du fond.
  La Cour a été encore plus explicite dans l’affaire de la Barcelona
Traction :
         « [L]a Cour peut juger que l’exception est tellement liée au fond ou
      à des points de fait ou de droit touchant au fond qu’on ne saurait
      l’examiner séparément sans aborder le fond, ce que la Cour ne sau-
      rait faire tant que la procédure sur le fond est suspendue aux termes
      de l’article 62, ou sans préjuger le fond avant que celui-ci ait fait
      l’objet d’une discussion exhaustive. » (Barcelona Traction, Light and
      Power Company, Limited (Belgique c. Espagne), exceptions préli-
      minaires, arrêt, C.I.J. Recueil 1964, p. 43 ; les italiques sont de moi.)
De toute façon, nous nous trouvons bien ici dans l’hypothèse, prévue par
l’article 79, paragraphe 2, du Règlement de la Cour, d’une exception qui
n’a pas un caractère exclusivement préliminaire. En effet, celle qui a été

98

927     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


soulevée par la Colombie ne fait pas qu’« effleurer » le fond, comme l’a
relevé la Cour permanente de Justice internationale dans l’affaire de
Certains intérêts allemands en Haute-Silésie polonaise (compétence, arrêt
no 6, 1925, C.P.J.I. série A no 6, p. 15), s’autorisant ainsi à la trancher in
limine litis, dans la mesure où elle ne touche au fond qu’à titre incident et
très secondaire.
   Dans l’affaire qui nous occupe, la Cour, en se prononçant sur l’excep-
tion à ce stade, règle en même temps une partie du litige et dispose de
l’argument principal avancé, à son sujet, par le demandeur. Ainsi que l’a
souligné la Cour dans l’affaire relative à des Questions d’interprétation et
d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni) :
« L’exception soulevée par le Royaume-Uni sur ce point a le caractère
d’une défense au fond. De l’avis de la Cour, cette exception fait bien plus
qu’« effleurer des sujets appartenant au fond de l’affaire ». » (Exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 29, par. 50.)
   En se référant de la sorte à l’arrêt précité de la CPJI dans l’affaire de
Certains intérêts allemands en Haute-Silésie polonaise, la Cour montre
bien qu’il s’agit là du test qu’elle devrait faire subir à toute exception
pour se prononcer sur son caractère exclusivement préliminaire ou non.
Car enfin, si n’importe quelle partie pouvait tuer dans l’œuf un argument
au fond, à un moment où l’autre partie n’a pas eu l’occasion d’en dé-
battre pleinement, ce qui est son droit, il faudrait se poser la question de
savoir si la justice internationale n’a pas été empêchée de s’acquitter de sa
fonction principale, qui est de trancher un litige une fois que les Etats ont
épuisé l’ensemble de leurs argumentations à son sujet. Il y va de la cré-
dibilité même de la Cour internationale de Justice en tant qu’organe judi-
ciaire principal des Nations Unies.
   Certes, il convient que la justice internationale ne soit pas entravée par
des arguments « frivoles » et de caractère dilatoire, dans la mesure où ils
sont manifestement dénués de pertinence. Et, si tel était le cas, la Cour
devrait le souligner et n’en prendre aucun compte :
         « Il n’y a guère de doute que, comme cela ressort implicitement de
      la Charte des Nations Unies et comme le reconnaît l’article 52 de la
      convention de Vienne sur le droit des traités, un accord dont la
      conclusion a été obtenue par la menace ou l’emploi de la force est
      nul en droit international contemporain. Il est non moins clair qu’un
      tribunal ne peut prendre en considération une accusation aussi grave
      sur la base d’une allégation générale et vague qu’aucune preuve ne
      vient étayer. » (Compétence en matière de pêcheries (Royaume-Uni
      c. Islande), compétence de la Cour, arrêt, C.I.J. Recueil 1973, p. 14,
      par. 24.)
Mais nous n’en sommes pas là dans l’affaire qui oppose le Nicaragua à la
Colombie, puisque la réalité de l’occupation militaire du Nicaragua, au
moment de la conclusion du traité territorial, n’a pas été contestée et qu’il
se trouve que la règle de l’interdiction du recours à la force prenait son

99

928     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


essor simultanément. On peut voir là une présomption en faveur de la
non-futilité de l’argumentation mettant en cause le traité, sans pour
autant préjuger de toute décision au sujet de sa validité, une fois le débat
au fond épuisé.
   En définitive, le test du « caractère non exclusivement préliminaire »
d’une exception concerne autant la nature que la portée des aspects du
fond de l’affaire qui sont concernés par celle-ci, surtout le point de savoir
si, en se prononçant au stade préliminaire, la Cour en arrive à disposer
définitivement de certains droits revendiqués par le demandeur. Ainsi que
la Cour l’a souligné dans l’affaire Lockerbie :
         « Cette exception s’attache à de multiples aspects du litige. En
      soutenant que les résolutions 748 (1992) et 883 (1993) du Conseil
      de sécurité ont privé les demandes de la Libye de tout objet, le
      Royaume-Uni tente d’obtenir de la Cour une décision de non-
      lieu qui mettrait immédiatement fin à l’instance. Or, en solli-
      citant une telle décision, le Royaume-Uni en sollicite, en réalité, au
      moins deux autres, que le prononcé d’un non-lieu postulerait nécessai-
      rement : d’une part une décision établissant que les droits revendiqués
      par la Libye aux termes de la convention de Montréal sont incom-
      patibles avec les obligations découlant pour elle des résolutions du
      Conseil de sécurité ; et d’autre part une décision faisant prévaloir
      ces obligations sur ces droits par le jeu des articles 25 et 103 de la
      Charte.
         Il ne fait dès lors pas de doute pour la Cour que les droits de la
      Libye au fond seraient non seulement touchés par une décision de
      non-lieu rendue à ce stade de la procédure, mais constitueraient, à
      maints égards, l’objet même de cette décision. » (Questions d’inter-
      prétation et d’application de la convention de Montréal de 1971 résul-
      tant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c.
      Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
      p. 28-29, par. 50.)
Paraphrasant cet arrêt, on pourrait dire que, en sollicitant une décision
de non-lieu qui mettrait fin à l’instance pour ce qui est des trois îles en
question, la Colombie en sollicite en réalité au moins deux autres, que le
prononcé d’un non-lieu postulerait nécessairement : d’une part, que la
règle prévoyant la nullité absolue d’un traité conclu sous la contrainte de
la menace ou de l’emploi de la force n’était pas applicable au moment de
la conclusion en 1928 du traité Bárcenas-Esguerra ; et, d’autre part, que le
comportement ultérieur du Nicaragua entre 1928 et 1979 (date de l’arri-
vée au pouvoir du gouvernement sandiniste) l’empêche désormais de
contester tout vice de consentement dont aurait été frappé ce traité.


  Il est clair que la Cour n’a pas appliqué le test, dégagé dans sa juris-
prudence, à cette affaire, dans la mesure où elle n’a apprécié ni la perti-
nence de l’argumentation invoquée par le Nicaragua ni l’impact de sa

100

929     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


propre décision, à ce stade, sur le fond de l’affaire. La Cour a pris un
chemin de traverse en insistant sur l’acquiescement implicite au traité par
le Nicaragua, ce qui l’empêcherait, par la suite, de le remettre en cause,
sachant bien que, si la nullité absolue pouvait être démontrée au fond, un
tel chemin ne déboucherait, à ce stade, que sur une impasse.

   Je considère en conséquence que la décision de la Cour est, d’une part,
prématurée, alors qu’il n’y avait pas d’urgence à procéder de la sorte, et,
d’autre part, imprudente, puisqu’elle traite de façon cavalière la question
de la capacité de contracter des Etats qui est au cœur du droit interna-
tional contemporain et de son universalité. Par-delà le différend qui
oppose le Nicaragua et la Colombie, une telle décision de statuer sur la
validité d’un traité, au stade de la compétence, et de trancher par voie de
conséquence la question de la souveraineté sur les trois îles en question,
constitue un précédent regrettable, parce que préjudiciable à la percep-
tion que le monde extérieur se fait du rôle et de la fonction de la Cour.
Ceux qui pensaient éloigner de la sorte tout doute sur les traités terri-
toriaux, qui pourrait avoir un effet déstabilisateur, ne se sont pas demandé
un seul instant quelle serait la portée du dommage occasionné à la Cour
par une décision hâtive à ce stade de la compétence.
   Pour ma part, je demeure persuadé qu’il était possible de sauvegarder
la stabilité des traités territoriaux, tout en veillant sur la crédibilité de la
Cour. Il suffisait d’analyser le traité en lui-même, suivant son sens ordi-
naire, en ce qu’il règle la question de la souveraineté de la Colombie sur
les trois îles et de réserver la décision finale au stade du fond, une fois
qu’auront été appréciées les questions de droit et de fait portant sur la
validité du traité de 1928.
   Qu’est-ce que cela aurait changé à la position de la Colombie, qui est
présente de toute façon sur l’archipel de San Andrés ? Dans les faits, rien.
Par contre, en différant sa décision, la Cour lui garantirait la pleine
conformité avec la légalité internationale et la revêtirait du sceau de la
légitimité, par référence à tout l’arrière-plan historique de cette affaire.

   2. Lorsqu’elle aborde l’examen de la seconde exception préliminaire
que la Colombie a opposée à sa compétence fondée, selon le Nicaragua,
sur les déclarations des Parties faites en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut, la Cour relève qu’il s’agit là de « deux bases distinctes de
compétence de la Cour qui ne s’excluent pas mutuellement » (arrêt,
par. 136) et même que « la clause facultative pourrait lui conférer une
compétence plus étendue que celle qui découle du pacte de Bogotá »
(par. 137).
   On se serait attendu dès lors à ce que la Cour examinât les déclarations
en elles-mêmes, y compris les réserves qu’elles contiennent, et cela de
façon distincte des conclusions auxquelles elle est parvenue lors de l’ana-
lyse du pacte de Bogotá.
   Mais il n’en est rien. Il est pour le moins surprenant de voir la Cour
s’appuyer, au contraire, sur ses propres conclusions tirées du pacte de

101

930      DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


Bogotá pour accueillir l’exception opposée par la Colombie aux déclara-
tions facultatives :
         « La Cour ayant conclu qu’il ne subsistait pas de différend juri-
      dique entre les Parties sur la question de la souveraineté sur les îles de
      San Andrés, Providencia et Santa Catalina, elle ne peut être compé-
      tente pour connaître de cette question, ni sur la base du pacte de
      Bogotá, ni sur celle des déclarations faites en vertu de la clause facul-
      tative. » (Arrêt, par. 138.)
   Or, si les deux titres de compétence sont distincts, et non exclusifs, on
ne voit pas comment la Cour peut appliquer sa conclusion, relative à
l’absence de différend, tirée du pacte de Bogotá, aux déclarations facul-
tatives fondées sur l’article 36, paragraphe 2, du Statut. En effet, dans le
premier cas, le pacte de Bogotá écarte les questions « régies par des
accords ou traités en vigueur à la date de la signature du présent pacte »,
alors que, dans le second cas, les déclarations s’appliquent aux « diffé-
rends d’ordre juridique ayant pour objet ... tout point de droit interna-
tional ». Or il est incontestable que le différend qui oppose les Parties sur
la validité du traité de 1928 concerne bien un « point de droit internatio-
nal ». Et il est encore moins possible ici, comme l’a fait la Cour lors de
l’examen de la première exception, de régler la question de la validité du
traité au stade de la compétence.
   Les déclarations facultatives, en tant que titre de compétence distinct et
autonome, doivent être appréciées en elles-mêmes, afin de déterminer si
elles lient toujours les parties et si elles comportent des réserves affectant
leur champ d’application. La Cour s’est crue libre de se dispenser de cet
exercice (arrêt, par. 139), consistant à apprécier le retrait in extremis de
sa déclaration par la Colombie (juste avant le dépôt de la requête du
Nicaragua) et la réserve ratione temporis incluse dans la déclaration de
la Colombie du 30 octobre 1937, limitant son champ d’application
« aux différends nés de faits postérieurs au 6 janvier 1932 ». Au lieu de
procéder à cette investigation qui l’aurait probablement conduite à bâtir
sa compétence sur les déclarations, la Cour a préféré les écarter d’un
revers de la main en leur appliquant la restriction de l’article VI du pacte
de Bogotá, dont ce n’était manifestement ni l’objet ni la destination.
   On en arrive à se demander finalement si la Cour ne se rallie pas indi-
rectement à la thèse de la Colombie selon laquelle la compétence au titre
du pacte de Bogotá est exclusive de toute autre base de compétence et, en
l’occurrence, de celle fondée sur les déclarations facultatives. Et, de fait,
celles-ci sont jugées sans pertinence par référence à l’absence de différend
en application de l’article VI du pacte de Bogotá. Pourtant, cette thèse a
été expressément rejetée par la Cour, en s’appuyant sur la jurisprudence
(arrêt, par. 135 et 136), selon laquelle
      « la multiplicité d’engagements conclus en faveur de la juridiction
      obligatoire atteste chez les contractants la volonté d’ouvrir de nou-
      velles voies d’accès à la Cour plutôt que de fermer les anciennes ou

102

931     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


      de les laisser se neutraliser mutuellement pour aboutir finalement à
      l’incompétence » (Compagnie d’électricité de Sofia et de Bulgarie
      (Belgique c. Bulgarie), arrêt, 1939, C.P.J.I. série A/B no 77, p. 76).

Il est curieux de constater qu’après cette référence à l’institution qui l’a
précédée, la Cour en arrive au même résultat qu’elle est censée éviter, les
deux titres invoqués en faveur de sa juridiction obligatoire se neutralisant
mutuellement, pour déboucher sur son incompétence à statuer sur les
trois îles en question.
   La Cour a eu certes le souci de ne pas se contredire dans le même arrêt
en traitant successivement des deux exceptions d’incompétence, mais il y
a précisément dans la jurisprudence un moyen d’éviter cette contradic-
tion, en optant pour le titre juridique qui lui confère clairement compé-
tence et en ne traitant pas de celui qui pourrait soulever des difficultés,
comme c’est le cas pour le pacte de Bogotá, qui renvoie à un accord
dont la validité a été remise en cause. Ainsi que l’a souligné Shabtai
Rosenne :
        « Lorsque l’acte introductif d’instance invoque plusieurs titres de
      compétence, et que l’un quelconque d’entre eux suffit à fonder la
      compétence de la Cour pour connaître de l’affaire en question, la
      Cour choisit en général, si nécessaire, le titre le plus commode et
      ignore celui qui pourrait soulever des difficultés. » (The Law and
      Practice of the International Court : 1920-2005, vol. II, Jurisdiction,
      4e éd. (2006), p. 926.)
   La Cour permanente de Justice internationale avait donné une défini-
tion du différend juridique souvent reprise dans la jurisprudence de
l’actuelle Cour : « un désaccord sur un point de droit ou de fait, une
contradiction, une opposition de thèses juridiques ou d’intérêts entre
deux personnes » (Concessions Mavrommatis en Palestine, 1924, arrêt
no 2, C.P.J.I. série A no 2, p. 11).
   Il s’agit donc d’une opposition entre les appréciations subjectives des
Etats concernés. Certes, la Cour avait estimé que « [l]’existence d’un dif-
férend international demande à être établie objectivement », tout en pré-
cisant qu’elle entend par là que « [l]e simple fait que l’existence d’un dif-
férend est contestée ne prouve pas que ce différend n’existe pas »
(Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et
la Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
Il appartient, en effet, à la Cour de vérifier « objectivement » si le diffé-
rend en question entre ou non dans les catégories prévues par le titre de
compétence invoqué.
   Il ne peut être question, comme le suggère la Cour dans l’affaire qui
nous concerne ici, de se substituer aux Etats, en procédant à « la déter-
mination » du différend, car cela ferait « partie intégrante de [sa] fonction
judiciaire » (arrêt, par. 138). Il lui appartient par contre de prendre
acte de l’opposition des thèses juridiques en présence et de se demander

103

932     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


si elle entre dans l’une des catégories de différends pour lesquels elle a
compétence.
   La Cour a toujours interprété avec souplesse la définition du différend,
se contentant de constater la présence d’allégations opposées des Etats
sur un point de droit. On voit mal comment elle pourrait, lors de l’exa-
men du second titre de compétence avancé par le Nicaragua, conclure à
l’absence de différend, parce qu’elle aurait déjà « établi que le traité de
1928 attribuait la souveraineté sur ces trois îles à la Colombie aux fins de
déterminer si elle avait compétence pour connaître de cette question en
vertu du pacte de Bogotá » (arrêt, par. 138), alors que la compétence au
titre des déclarations facultatives est complètement distincte, ne compor-
tant pas la restriction prévue par le pacte de Bogotá, et qu’elle concerne
un désaccord sur tout point de droit, les Parties s’opposant en l’occur-
rence sur la validité du traité de 1928, ce qui constitue « un point de
droit » par excellence.
   Il importe peu que l’argumentation du Nicaragua au sujet de l’absence
de validité du traité de 1928 ou que le rejet de celle-ci par la Colombie
soient fondés ou non. Le différend juridique n’en existe pas moins. Ainsi
que la Cour l’a relevé dans l’affaire relative au Timor oriental (Portugal
c. Australie) : « A tort ou à raison, le Portugal a formulé des griefs en fait
et en droit à l’encontre de l’Australie et celle-ci les a rejetés. Du fait de ce
rejet, il existe un différend d’ordre juridique. » (Arrêt, C.I.J. Recueil
1995, p. 100, par. 22.)
   En réalité, le raisonnement de la Cour part du présupposé qu’elle a sta-
tué sur l’attribution de la souveraineté sur les trois îles, alors qu’elle n’est
censée se prononcer que sur sa propre compétence au titre du pacte de
Bogotá. Il était du devoir de la Cour, si les déclarations facultatives lui
offraient un titre de compétence plus net pour l’examen du différend sur
les trois îles, de leur donner la priorité et d’éviter ainsi de tomber dans
cette situation inédite où sa réponse en relation avec le premier titre de
compétence (Bogotá) condamnait ipso facto le second titre fondé sur les
déclarations facultatives.
   La Cour s’est jugée incompétente du fait de l’inexistence d’un différend
juridique, mais celui-ci ne peut être effacé d’un trait de plume, puisque
les Parties se sont opposées et s’opposent toujours au sujet de la validité
du traité de 1928. Pourtant, comme l’a rappelé Christian Tomuschat
dans son commentaire de l’article 36 du Statut : « Il ne semblerait pas
que la Cour ait jamais refusé de connaître d’une affaire au motif qu’il
n’y aurait pas de différend. » (The Statute of the International Court of
Justice : A Commentary, sous la dir. de A. Zimmermann et al., 2006,
p. 597.)
   Je considère, respectueusement, que le précédent ainsi créé est regret-
table ; il tend indirectement à donner corps à une doctrine contestable
selon laquelle il y aurait des limites inhérentes au règlement judiciaire de
par les caractéristiques ou les implications politiques de certains diffé-
rends. Hersch Lauterpacht avait en son temps démystifié cette doctrine
de la sorte :

104

933     DIFFÉREND TERRITORIAL ET MARITIME (OP. DISS. BENNOUNA)


        « La doctrine voulant qu’existeraient des limites inhérentes au
      règlement judicaire entre les Etats est essentiellement à mettre au
      compte de juristes internationaux soucieux de donner une expression
      juridique à la revendication des Etats selon laquelle ceux-ci seraient
      indépendants du droit. » (The Function of Law in the International
      Community, 1933, p. 6.)
   Décidée à préserver sa crédibilité, la Cour a, jusqu’à présent, fait
preuve de fermeté à ce sujet, affirmant qu’elle « ne s’[était] jamais dérobée
devant l’examen d’une affaire pour la simple raison qu’elle avait des
implications politiques ou comportait de sérieux éléments d’emploi de la
force » (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabi-
lité, arrêt, C.I.J. Recueil 1984, p. 435, par. 96).
   Le même souci de crédibilité a toujours exigé de la Cour de trancher les
litiges soumis par les parties et de répondre aux questions juridiques
adressées par les instances autorisées du système des Nations Unies. La
Cour ne pourrait même pas, selon Mme le juge Higgins, s’abriter derrière
« l’état actuel du droit international » pour refuser de statuer, car ce serait
recourir, ni plus ni moins, à « la notion du non liquet » qui « ne fait pas
partie de la jurisprudence de la Cour » (Licéité de la menace ou de
l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996, opinion
dissidente du juge Higgins, p. 591, par. 36).
   Dans l’affaire qui nous concerne, la majorité a cherché à éviter un
débat au fond sur la validité d’un traité prétendument conclu sous la
contrainte de la menace ou de l’emploi de la force. En statuant, à ce
stade, sur une question aussi controversée, et sans disposer de tous les
éléments pour fonder son jugement, la Cour s’expose à des critiques sur
la façon dont elle s’acquitte de sa fonction judiciaire.
   La complexité des problèmes soulevés dans cette affaire ne pourra
pas occulter les interrogations qui demeurent quant au traitement réservé
par l’organe judiciaire principal des Nations Unies à certains prin-
cipes et méthodes en matière de règlement judiciaire des différends
internationaux.

                                          (Signé) Mohamed BENNOUNA.




105

